         Case 1:20-cv-00687-GTS-DJS Document 33 Filed 09/08/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

Association of Jewish Camp Operators,               )
                                                    )
Samuel Werzberger, MD, FAAP,                        )
                                                    )
Ariela Orkaby, MD, MPH,                             )
                                                    )
Beth Statfeld,                                      )
                                                    )
Gail Zahtz,                                         )
                                                    )
                 Plaintiffs,                        )
                                                    )
         v.                                         )     Case No. 1:20-CV-0687 (GLS-DJS)
                                                    )
Andrew M. Cuomo, Governor of the                    )
State of New York, in his official capacity,        )
                                                    )
                                                    )
                 Defendant.                         )
                                                    )

              JOINT STIPULATION FOR DISMISSAL WITHOUT PREJUDICE
                         PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)

         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs

Association of Jewish Camp Operators, Samuel Werzberger, MD, FAAP, Ariela Orkaby, MD,

MPH, Beth Statfeld, and Gail Zahtz (“Plaintiffs”) and Defendant Andrew M. Cuomo (collectively,

the “Parties”), by and through their counsel of record, hereby stipulate and agree that this action is

dismissed without prejudice as to all parties. The Parties shall bear their own attorneys’ fees and

costs.
 Case 1:20-cv-00687-GTS-DJS Document 33 Filed 09/08/20 Page 2 of 2




  This 8th day of September, 2020.


                                     /s/ Avi Schick
                                     Avi Schick
                                     avi.schick@troutman.com

                                     TROUTMAN PEPPER HAMILTON SANDERS LLP
                                     875 Third Avenue
                                     New York, NY 10022
                                     (212) 704-6000

                                     Misha Tseytlin (WI Bar No. 102199)
                                     misha.tseytlin@troutman.com

                                     TROUTMAN PEPPER HAMILTON SANDERS LLP
                                     227 W. Monroe Street, Suite 3900
                                     Chicago, IL 60606
                                     (312) 759-1920

                                     W. Alex Smith (GA Bar No. 532647)
                                     alex.smith@troutman.com

                                     TROUTMAN PEPPER HAMILTON SANDERS LLP
                                     600 Peachtree Street, N.E., Suite 3000
                                     Atlanta, Georgia 30308
                                     (404) 885-3000

                                     Attorneys for Plaintiffs



                                     LETITIA JAMES
                                     Attorney General of the State of New York
                                     Attorney for Defendant Andrew M. Cuomo
                                     The Capitol
                                     Albany, New York 12224

                                     By: /s/ Chris Liberati-Conant
                                     Chris Liberati-Conant
                                     Assistance Attorney General, of Counsel
                                     Bar Roll No. 700466
                                     Fax: (518) 915-7738 (Not for service of papers)
                                     Email: christopher.liberati-conant@ag.ny.gov
September 8, 2020
                                     Attorneys for Defendant



                                       -2-
